ORDER

PER CURIAM.
Anthony P. Smith (“Defendant”) appeals from a judgment of conviction of involuntary manslaughter. Defendant does not contest the sufficiency of the evidence. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not clearly abuse its discretion in sustaining the State’s objection to evidence and to argument submitted by the defense that Angela Bolling killed their daughter Madelyn. See State v. Chaney, 967 S.W.2d 47, 55 (Mo. banc 1998). We also conclude that Defendant has not met his burden of demonstrating that a manifest injustice or a miscarriage of justice resulted from the trial court failing to instruct the jury to disregard the prosecutor’s improper speaking objection during Defendant’s testimony, and thus the trial court did not plainly err. See State v. Tokar, 918 S.W.2d 753, 770 (Mo. banc 1996). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion *851setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).